F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       January 4, 2007
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court


 M O N TRA JA M IL H U RD ,

                 Petitioner-A ppellant,                  No. 06-6239
          v.                                            (W .D. of Okla.)
 LENORA JORDAN, W arden,                           (D.C. No. CIV-05-559-L)

                 Respondent-Appellee.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before TA CH A, Chief Judge, HA RTZ, and TYM KOVICH, Circuit Judges. **


      M ontra Jamil Hurd, an O klahoma state prisoner appearing pro se, seeks a

certificate of appealability (“COA”) to challenge the district court’s denial of his

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. W e will issue a

COA “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires the




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
petitioner to demonstrate “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (internal

quotations omitted).

      On appeal, Hurd argues his conviction for first degree murder and resulting

life sentence resulted from the violation of several of his constitutional rights.

First, he contends he was denied counsel during a court-ordered competency

evaluation in violation of the Sixth Amendment. Second, he claims due process

and equal protection violations as a result of improper delays that caused the trial

court to deny him youthful offender status under Oklahoma law. Third, he argues

his due process rights were violated as a result of the trial court’s improper

determination that he should be tried as an adult and competent person. Fourth,

Hurd alleges a violation of his Sixth Amendment right to a speedy trial as a result

of court-ordered competency evaluations. Finally, he avers his Fifth Amendment

privilege against self-incrimination was violated when the trial court admitted his

videotaped confession without the benefit of a Denno hearing 1 to determine if it

was given freely and knowingly. 2




      1
        See Jackson v. Denno, 378 U.S. 368 (1964) (requiring trial court to
review potentially self-incriminatory evidence before its admission).
      2
        Hurd raised two additional claims in the district court, but does not raise
them before this court.
      Hurd raised these issues twice before the Oklahoma Court of Criminal

Appeals (“OCCA”): once in an appeal of his denial of certification as a youthful

offender and again on direct appeal of his conviction. In affirming the denial of

his youthful offender certification, the OCCA ruled against H urd on the merits.

On direct appeal, the OCCA again dismissed his claims, this time on res judicata

grounds.

      W e are cognizant that we may only grant a COA on a claim adjudicated by

a state court if the state court’s decision “was contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “was based on

an unreasonable determination of the facts in light of the evidence presented in

the state court proceeding.” 28 U.S.C. § 2254(d)(2).

      In disposing of H urd’s claims, the m agistrate judge of the district court

conducted a thorough examination of the record and a cogent 52-page analysis of

applicable law, which the district court adopted. W e are satisfied that the district

court’s dismissal of Hurd’s claims is well-supported by the record and law.

      Accordingly, we AFFIRM the district court’s denial of Hurd’s petition for

writ of habeas corpus for reasons set forth in the magistrate judge’s report and

recommendation. W e further DENY Hurd’s motion to proceed in forma pauperis
and this appeal is D ISM ISSED .

                                   Entered for the Court



                                   Timothy M . Tymkovich
                                   Circuit Judge